Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 17 December 2021.  As directed by the Amendment, claims 1, 4, and 16 have been amended.  Claims 1-16 are pending in the application and have been examined.


Response to Arguments
4.	The arguments presented in the Remarks filed on 17 December 2021 have been fully considered by the Examiner.

On page 13 of the Remarks, the Applicant argues:

    PNG
    media_image1.png
    545
    651
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    379
    638
    media_image2.png
    Greyscale


	The Examiner respectfully disagrees, and maintains that the Wakuya reference teaches the recited claim limitations.  The additional citations from Wakuya regarding “prediction width” (i.e. the distance into the future that the model(s) must predict) merely provide further context and detail regarding when and why a particular weight parameter in the system of Wakuya might be more difficult to learn in a first model as opposed to a second model, or more accurately learned in a second model as opposed to a first model, as required by the claims.

Regarding the amended limitation in claim 1 of “inputting, in an arbitrary order”, 
the Examiner notes that the instant disclosure does not use the term “arbitrary” or discuss inputting data in an “arbitrary” order.  Rather the orders described in the disclosure appear to be limited to “forward,” “backward,” “from past data to future data,” 

	The remaining arguments in the Remarks are based directly or indirectly upon newly amended claim limitations and are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Triefenbach et al., "Acoustic Modeling With Hierarchical Reservoirs," IEEE Transactions on Audio, Speech, and Language Processing, Vol. 21, No. 11, November 2013, hereinafter “Triefenbach” (previously cited) in view of Ikada (US 2011/0066579) Hu”. (previously cited), Kim et al. (US 2008/0208547), hereinafter “Kim” (previously cited) and Somkid Amornsamanjul and Pawalai Kraipeerapun, "Bagging of Duo Output Neural Networks for Single Output Regression Problem," IEEE 918-1-4244-5540-9/10 2010, hereinafter “Amornsamanjul”

Regarding claim 1, Triefenbach discloses [a] computer program product for predictive model learning, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: generating, by a processor, a second model based on a first model, (Triefenbach pg. 2443, second paragraph, "The second approach consists of introducing bi-directional processing.  This approach requires two reservoirs: [correspond to models] one that processes the inputs in a chronological order (from left-to-right) and another that processes them in reverse order (from right-to-left)) the first model being configured to perform a learning process utilizing a neural network (Triefenbach, Fig. 1 and Abstract, “In this work, the recently introduced Reservoir Computing (RC) paradigm is used for acoustic modeling. A reservoir is a fixed—and thus non-trained—Recurrent Neural Network (RNN) that is combined with a trained linear model.” based on sequentially inputting […] each of a plurality of pieces of input data that include a plurality of input values and that are from the first input data sequence […], (Triefenbach pg. 2441, Fig. 1 Reservoir the second model including a weight parameter between each of a plurality of hidden nodes (Triefenbach, pg. 2441, Fig. 1, reservoir R and weighted connections Wrec [after the weighted inputs are presented to the reservoir R, there are weighted connections Wrec connecting the weighted input values to a plurality of hidden nodes within the reservoir]) being configured to learn a first learning target parameter included in the first model based on inputting, in an […] order differing from an order in the first model, […] each of a plurality of pieces of input data that include a plurality of input values and are from a second input data sequence; (Triefenbach pg. 2443, second paragraph, "The second approach consists of introducing bi-directional processing.  This approach requires two reservoirs: [correspond to models] one that processes the inputs in a chronological order (from left-to-right) and another that processes them in reverse order (from right-to-left) [corresponds to “second input data sequence”]; Triefenbach pg. 2441, Fig. 1, a reservoir network has trainable readout weights Wout [corresponds to a learning target parameter]; Triefenbach pg. 2441, Col. 2, ¶ 4, "The aim is to tune the weight matrix Wout so that the readouts adhere to posterior class probabilities"; Triefenbach pg. 2443, Col. 1, ¶ 2, "The output neurons then read out the combined state of the two reservoirs."; Triefenbach pg. 2442, Col. 2, equations (9) and (10) and § IIID. "Training the Readout Weights," "...the optimal regression coefficients that minimize the root mean squared error between the desired and the computed outputs emerge from a set of linear equations." [Note: one model receives an input sequence in chronological order while the other model receives an input sequence in reverse chronological order, then the out weights for both models.  Therefore, the output from each model is used to train the Wout weights for the other model]) performing, by the processor, a learning process using both the first model and the second model; (Triefenbach pg. 2441, Col. 2, ¶ 4, "The aim is to tune the weight matrix Wout [corresponds to "trainable readout weights" for Fig. 1]..."; Triefenbach pg. 2442, Col. 2, equations (9) and (10) and § IIID. "Training the Readout Weights," "...the optimal regression coefficients that minimize the root mean squared error between the desired and the computed outputs emerge from a set of linear equations." [Note: one model receives an input sequence in chronological order while the other model receives an input sequence in reverse order, then the outputs from the two models are combined and used with the error minimization technique to learn the trainable Wout weights for both models.  Therefore, the output from each model is used to train the Wout readout weights for the other model in addition to its own Wout readout weights]) […]

Triefenbach does not disclose starting at an arbitrary point in a first input data sequence.
Hu teaches starting at an arbitrary point in a first input data sequence (Hu, pg. 2393, Col. 2, second full paragraph “When a time series exhibits non-trivial behavior (as is the case for this CATS benchmark), it appears advantageous to employ the multi-stream procedure. Multi-stream training is based on the principle that each weight update should attempt to satisfy simultaneously the demands from multiple input-output pairs. In each cycle of training, a specified number Ns of starting points can be 
Hu is analogous art, as it is directed to training a machine learning model on time-series data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the training of Triefenbach with the random starting points of Hu, the benefit being that beginning training at random points in the input stream avoids the “recency effect” where the trained neural network focuses on the last training data that was presented to it. (Hu, pg. 2393, Col. 2, second full paragraph “In the one-stream EKF training, the RNN has a tendency to specialize on the last trajectory of data it has seen. This is called the recency effect [20].”

Triefenbach further does not disclose into a FIFO memory or into another FIFO memory.
Ikada teaches into a FIFO memory and into another FIFO memory (Ikada, Fig. 2 and ¶ [0040] “the delay processing units 126 have a first-in-first-out (FIFO) structure in which new input data displace the oldest stored data […] Each delay processing unit 126 therefore stores a fixed quantity of data, representing a certain time interval extending back from the present.” [A FIFO unit is operable to store data from newer to older or from older to newer, depending only on the time order in which the data is input into the FIFO storage unit.]

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the predictive models of Triefenbach with the FIFO delay units of Ikada, the benefit being that the FIFO delay processing units allow the system to store multiple data received over a period of time for presentation to a neural network, as cited by Ikada at ¶ [0039], “The delay processing units 126 store data temporarily.  At any given time t, the delay processing units 126 store the data needed by the neurons to calculate a predicted value for the time series at time t+1.”

Triefenbach further does not disclose and storing, in a memory device, the first model that has been learned.
Kim teaches and storing, in a memory device, the first model that has been learned. (Kim, ¶[0081] the system may include a memory 123; ¶ [0084] "The memory 123 may further store the 3D model generated by the 3D model generation apparatus")
Kim is analogous art, as it addresses the task of storing and retrieving generated models.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the models of Triefenbach using the memory storage of Kim, the benefit being that storing the models in memory allows them to be retrieved later when needed or appropriate, as recited in Kim, Fig. 13, steps 133-135 and ¶ [0087], “The rendering system 125 may further extract such a 3D model 

While Triefenbach as cited above discloses presenting inputs to two models in differing orders (Triefenbach pg. 2443, second paragraph, "The second approach consists of introducing bi-directional processing.  This approach requires two reservoirs: [correspond to models] one that processes the inputs in a chronological order (from left-to-right) and another that processes them in reverse order (from right-to-left)), Triefenbach does not disclose in an arbitrary order differing from an order in the first model
	Amornsamanjul teaches in an arbitrary order differing from an order in the first model (Amornsamanjul, Abstract “Each component in the ensemble consists of a pair of duo output neural networks. The first neural network is trained to provide duo outputs which are a pair of truth and falsity values whereas the second neural network provides a pair of falsity and truth values. The target outputs used to train the second network are organized in reverse order of the first network.” [corresponds to claimed “differing order”];
Amornsamanjul § II ¶ 1 “The bagging algorithm uses bootstrap resampling to generate multiple training sets or bags of data. Each bag of data is created by random selection of input patterns from the original training data set with replacement. Each bag contains the same number of training patterns as the original training data set.” [Multiple training sets equal in size to the original training set are generated by randomly sampling 

	Amornsamanjul is analogous art, as it is in the field of using dual-model machine learning to process input data.
	It would have been obvious to one of ordinary skill in the art to modify the training data of Treifenbach with the bagging algorithm of Amornsamanjul, the benefit being that it allows for the creation of multiple different training sets from a single original set of training data, as cited above in Amornsamanjul § II ¶ 1.

Claim 4 recites similar limitations as claim 1, and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he computer program product of claim 1.  Further, Triefenbach discloses wherein the first input data sequence and the second input data sequence are time-series input data sequences, (Triefenbach pg. 2443, second paragraph, "The second approach consists of introducing bi-directional processing.  This approach requires two reservoirs: one that processes the inputs in a chronological order [corresponds to claimed “time-series input data”] (from left-to-right) and another that processes them in reverse order (from right-to-left)) the first model inputs the first input data sequence in order […] from older to newer ones of the plurality of pieces of input data, (Ibid.) and wherein the second model inputs the second input data sequence in order from newer to older ones of the plurality of pieces of input data. (Ibid.) and Hu teaches starting at the arbitrary point (Hu, pg. 2393, Col. 2, second full paragraph “When a time series exhibits non-trivial behavior (as is the case for this CATS benchmark), it appears advantageous to employ the multi-stream procedure. Multi-stream training is based on the principle that each weight update should attempt to satisfy simultaneously the demands from multiple input-output pairs. In each cycle of training, a specified number Ns of starting points can be randomly selected [corresponds to claimed “starting at an arbitrary point in a first input data sequence”] in a chosen set of files (in just one file of the CATS benchmark). Each such starting point is the beginning of a training trajectory (stream).)

Claim 5 recites similar limitations as claim 2, and is rejected under the same rationale as applied to claim 2 above.

Regarding claim 3, the combination of references as applied to claim 2 above teach [t]he computer program product of claim 2.  Further, Triefenbach discloses wherein the first model includes a plurality of input nodes that sequentially input a plurality of input values at each time point of the first input data sequence, (Triefenbach, pg. 2441, Fig. 1, a reservoir network has a plurality of input nodes to receive elements of the input sequence U; pg. 2443, Col. 1, lines 19-26, "it is easy to control the amount of context C that can be modeled by the reservoir…", "one divides the input stream into blocks of length B and lets the forward reservoir process all the frames of that block in a chronological order [Note: the input is broken up into frames, and a weight parameter between each input node and each input value at a time point before a time point corresponding to the plurality of input nodes, (Ibid., [the weight matrix Win in Fig. 1 contains the weights between the input U and the reservoir, and each input node contains a value corresponding to a sample from particular time or from a previous time when processing in the forward direction] and the second model includes a plurality of input nodes that input, in a backwards order, a plurality of input values at each time point of the second input data sequence, (Triefenbach, pg. 2443, Col. 1, lines 12-15 the other reservoir [corresponds to the second model] processes the inputs in reverse order (right-to-left); pg. 2441, Fig. 1, there are a plurality of input nodes between the input data sequence and the reservoir; pg. 2443, ¶ 2, [similar to the forward processing, the backwards processing takes inputs in reverse chronological order, with the input frames containing values corresponding to a particular time and the time periods after that time] and a weight parameter between each input node and each input value at a time point after the time point corresponding to the plurality of input nodes. (Triefenbach, pg. 2441, Fig. 1, [the weight matrix Win in Fig. 1 contains the weights between the input sequence U and the reservoir, and each input node contains a value corresponding to a sample from particular time or from a later time when processing in the backward direction]

	Claim 6 recites similar limitations as claim 3, and is rejected under the same rationale as applied to claim 3 above.

Regarding claim 10, the combination of references as applied to claim 1 above teaches [t]he computer program product of claim 1.
Further, Ikada teaches wherein each of the FIFO memories may sequentially store input data and outputs the stored data after a predetermined number of storages have been performed. (Ikada, Fig. 2 and ¶ [0040] "Referring to FIG. 2, the delay processing units 126 have a first-in-first-out (FIFO) structure in which new input data displace the oldest stored data. […] Each delay processing unit 126 therefore stores a fixed quantity of data, representing a certain time interval extending back from the present." [In Fig. 2, the FIFO units store five time steps' worth of data, and each piece of input data is output after five storages have been performed.])

Regarding claim 11, the combination of references as applied to claim 1 above teaches [t]he computer program product of claim 1.
Further, Ikada teaches wherein each of the FIFO memories sequentially stores an input value of a common neural network layer and outputs the input value after a predetermined number of storages have been performed. (Ikada, Fig. 1 and ¶ [0035] The FIFO delay processing units 126 feed input into Analyzed Data Processing Section 122.  "The analyzed data processing section 122 processes the input wavelet coefficients and scaling coefficients. The processing is done by a series of neurons." [The analyzed data processing section 122 corresponds to an input layer of a common neural network. In Fig. 2, the FIFO units store five time steps' worth of data, and each piece of input data is output after five storages have been performed]


8.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Triefenbach in view of Ikada, Hu, Kim, and Amornsamanjul and further in view of Wakuya et al., "Time Series Prediction with a Neural Network Model Based on Bidirectional Computation Style: An Analytical Study and Its Estimation on Acquired Signal Transformation," Electrical Engineering in Japan, Vol. 145, No. 3, 2003, hereinafter “Wakuya.” (previously cited)

Regarding claim 7, the combination of references as applied to claim 1 above teaches [t]he computer program product of claim 1.

The above combination does not teach wherein a weight parameter that is more difficult to learn at a given time in the first model than the second model is set as the first learning target parameter, and a weight parameter that is more accurately learned at another given time in the second model than the first model is set as the second learning target parameter of the second model.
Wakuya teaches wherein a weight parameter that is more difficult to learn at a given time in the first model than the second model is set as the first learning target parameter, (Wakuya, pg. 52, Col. 1, "The weights W3, W2, W1, WF and WP are updated based on real-time recurrent learning to reduce the error ef."; Ikada, pg. 54, Col. 1, ¶ 1, "as the prediction width ahead increases, the context information about the past becomes important, and so the task becomes more difficult to train. Therefore, and a weight parameter that is more accurately learned at another given time in the second model than the first model is set as the second learning target parameter of the second model. (Wakuya, pg. 54, equations (10)-(12) "In order to evaluate quantitatively, the index of improvement quality (IIQ) is defined by the ratio of the errors in the two models: […] It is clear that the bidirectional computation style is superior to the conventional unidirectional style." [The weights in the models are more accurately trained when incorporating the past prediction system compared to the future prediction system alone.])

Wakuya is analogous art, as it is in the field of using machine learning for future prediction of time series data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the time series prediction of Triefenbach and Ikada with the bidirectional learning of Wakuya, the benefit being that bidirectional learning of a model produces superior results compared to unidirectional learning, as cited by Waluya at § 3.4.3, “In addition, regarding the results of each model, it is found that the bidirectional computation style (thick lines) is consistently superior to the unidirectional computation style (thin lines), and that the prediction quality is improved.”

Regarding claim 8, the combination of references as applied to claim 7 above teaches [t]he computer program product of claim 7.
Further, Wakuya teaches wherein the first learning target parameter is learned using the second model that more accurately learns the first learning target parameter than the first model. (Wakuya, pg. 52, Col. 1, ¶ 1, "Then, a local training phase for each signal processing subsystem is assumed: (i) a training phase for the future prediction system and (ii) a training phase for the past prediction system. Global training for the overall model is accomplished by repeating these two phases. [...] "The weights W3, W2, W1, WF, and WP are updated based on real-time recurrent learning to reduce the error ef." [The system weights are trained using the past prediction system in addition to the forward prediction system in order to reduce error (improving accuracy)])

Regarding claim 9, the combination of references as applied to claim 8 above teaches [t]he computer program product of claim 8.
Further, Wakuya teaches wherein the first learning target parameter is expressed relatively as a weight parameter between a past input layer and a future hidden layer, (Wakuya, Pg. 51, § 2.2 ¶ 1 and Fig. 1, "In this figure, the circles represent single neuron layers without internal connections, and the arrows represent weights between adjacent neuron layers.  The upper half of the signal processing subsystem is for future prediction, and the lower half is for past prediction."  pg. 53, Col. 2, ¶ 1 "First, the number of neurons in each hidden layer is set to nine." ; Fig. 1, [in the and wherein the second learning target parameter is expressed relatively as a weight parameter between a past hidden layer and a future input layer. (Ibid., [in the future prediction system, the input data is processed from older to newer, so the arrows connecting the sequential nodes represent weights between a past (older data) hidden layer and a future (newer data) input layer.])


9.	Claims 12-16 are rejected under 35 U.S.C. §103 as being unpatentable over Triefenbach, Ikada, Hu, Kim, and Amornsamanjul and further in view of Osogami et al, “Learning dynamic Boltzmann machines with spike-timing dependent plasticity,” arXiv:1509.08634v1 29 September 2015, hereinafter “Osogami” (previously cited).

Regarding claim 12, the combination of references as applied to claim 1 above teaches [t]he computer program product of claim 1.
The above combination does not teach wherein the learning apparatus comprises a first plurality of FIFO memories, including the FIFO memory, and a second plurality of FIFO memories, including the other FIFO memory, respectively corresponding to the first model and the second model, wherein the first plurality of FIFO memories has a number of member FIFO memories which is greater than a number of nodes of the first model, and wherein the second plurality of FIFO memories has a number of member FIFO memories which is greater than a number of nodes of the second model.
Osogami teaches wherein the learning apparatus comprises a first plurality of FIFO memories, including the FIFO memory, and a second plurality of FIFO memories, including the other FIFO memory, respectively corresponding to the first model and the second model, (Osogami, § 3.4 “Interpretation as an artificial neural network”, “The FIFO queue, qi,j can be considered as an axon that stores the spikes traveling from i to j. The conduction delay of this axon is di,j and the spiked generated in the last di,j -1 steps are stored.”
wherein the first plurality of FIFO memories has a number of member FIFO memories which is greater than a number of nodes of the first model, (Ibid and Osogami Fig. 1(c), “Specifically, the binary bits correspond to the N bits of x[0] and M FIFO queues.” [The number of FIFO queues M (FIFO memories) is independent of the number of nodes N in a layer, and may therefore be greater than, less than, or equal to the number of nodes.]  and wherein the second plurality of FIFO memories has a number of member FIFO memories which is greater than a number of nodes of the second model. (Ibid., [The structure of Osogami is operable to be applied to multiple models])

Osogami is analogous art, as it is directed to training a machine learning model using time-series input data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the model training of Triefenbach with the 

Regarding claim 13, the combination of references as applied to claim 12 above teaches [t]he computer program product of claim 12.

Further, Ikada teaches wherein each of the pluralities of FIFO memories is configured to store a history for a respective node of the common layer or to update the history thereof. (Ikada, Fig. 2 and ¶ [0040] "Referring to FIG. 2, the delay processing units 126 have a first-in-first-out (FIFO) structure in which new input data displace the oldest stored data. […] Each delay processing unit 126 therefore stores a fixed quantity of data, representing a certain time interval extending back from the present." [In Fig. 2, the FIFO units each store five time steps' worth of historical data.])

Regarding claim 14, the combination of references as applied to claim 1 above teaches [t]he computer program product of claim 1.

The above combination does not teach wherein a weight parameter is determined based on a positive value that is based on a product of the first learning target parameter and a first predetermined parameter and a negative value that is based on a product of a second learning target parameter and a second predefined parameter. 
Osogami teaches wherein a weight parameter is determined based on a positive value that is based on a product of the first learning target parameter and a first predetermined parameter and a negative value that is based on a product of a second learning target parameter and a second predefined parameter (Osogami, pg. 7, Equation 13 showing that weight Wi,j[δ] is equal to the summation over K of ui,j,k multiplied by λδ-δi,j when δ >= di,j [corresponds to the claimed “positive value that is based on a product of the first learning target parameter and a first predetermined parameter”], and when δ < di,j and not equal to zero, Wi,j[δ] is equal to the summation over L of -vi,j,l multiplied by ul-δ (corresponds to the claimed “negative value that is based on a product of a second learning target parameter and a second predetermined parameter”). [The Examiner notes that Equation 13 of Osogami is identical to “Expression 1” in ¶¶ [0042-44] of the instant disclosure, which was cited by the Applicant as providing support for newly added claims 14-16.]

Regarding claim 15, the combination of references as applied to claim 14 above teaches [t]he computer program product of claim 14.  Further, Osogami teaches wherein the weight parameter is a positive value based on a time point difference being greater than a predetermined delay constant, wherein the weight parameter is a negative value based on the time point difference being less than the predetermined delay constant and non-zero, wherein the weight parameter is zero when the time point difference is zero, and wherein the time point difference is between hidden nodes and the input data at two different time points. (Ibid. and Osogami, Fig. 1(c) and pg. 7, Equation 13 [The claim language is the English prose expression of Osogami’s Equation 13, where δ represents the claimed “time point difference” and di,j represents the claimed “predetermined delay constant.”  The time point difference “between hidden nodes and the input data at two different time points” is represented by the subscripts i and j denoting different time points as shown in Osogami Fig. 1(c).  As noted above in reference to claim 14, Osogami is one of the named inventors in the instant application, and Equation 13 of Osogami is identical to “Expression 1” cited in ¶¶ [0042-44] of the instant specification to provide support for newly added claims 14-16.]

Regarding claim 16, the combination of references as applied to claim 15 above teaches [t]he computer program product of claim 15.  Further, Osogami teaches wherein the predefined parameters change in a predetermined manner in accordance with the time point difference. (Osogami, pg. 7, Equation 13 [The “predetermined parameters” λ and μ have superscripts of δ and –δ respectively, with δ denoting the time point difference.  Accordingly, the values of these parameters depend on (corresponds to claimed “change in a predetermined manner in accordance with”) the time point difference.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT R GARDNER/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126